Title: To James Madison from Johann Friedrich Le Plat, 17 February 1817 (Abstract)
From: Le Plat, Johann Friedrich
To: Madison, James


        § From Johann Friedrich Le Plat. 17 February 1817, Merseburg, Saxony. It was made known in the public newspapers under the article of Baltimore February 2, 1816, that in order to increase internal traffic in the United States of America, JM intends to have several navigable canals built, so that the rivers can be made navigable, insofar as they are not already so, and to have works built along them, so that, in future, they cannot cause as much flood damage. For thirty-three years Le Platt has been occupied with practical hydraulic construction, and during this time has not only made several trips to Danish and German areas, and part of the regions of France, in order to become more perfect in this science, but also a long stay in Holland, the native country of hydraulic construction, primarily in order to learn this specialty. He was also in public employment in the hydraulic construction field in the Hanoverian territory, where he was born. From there he was called by the King of Saxony in the year 1806, to be in charge of hydraulic construction in his states. Owing to the division of this country after the last infamous war, Le Plat came to the Prussian State, where he has received a place as Government and Hydraulic Construction Counselor, and is in charge of the management of hydraulic construction in twenty-seven districts, which includes making the Saale River navigable by means of embankments and locks, up to 228 feet long and 18 feet wide. He has thus had an opportunity to gain much experience in the hydraulic construction field, and is capable of making appropriate suggestions. He would be pleased if JM would have more detailed information about the hydraulic construction still to be carried out in the United States sent to him, so that he might possibly be useful with his advice, for which he does not require the slightest remuneration; nor does he wish to have this offer, which is caused only by his inquisitiveness, considered as officious. He asks JM’s pardon, for writing in his native language, which he does because it is easiest for him, although he understands and speaks several languages. He therefore asks JM, if he replies to this letter, to write it in English.
      